Citation Nr: 1002197	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  02-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for PTSD.  In January 2007, the Board 
returned the case for additional development, and the case 
was subsequently returned for further appellate review.  


FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
service and any current diagnosis of PTSD is not based upon a 
verified stressor that occurred during service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159.  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
February 2001, December 2003 and February 2007 letters 
provided certain essential notice prior to the readjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The December 2003 and February 2007 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2006 
letter and the February 2007 letter also informed the 
appellant of disability rating and effective date criteria.  
May 2006 and July 2009 Supplemental Statements of the Case 
readjudicated the matter after the appellant and his 
representative were given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in November 1999 and February 
2001.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  Although the Veteran has identified 
evidence that remains outstanding, specifically recent VA 
outpatient treatment records, due to the reason for the 
denial of service connection for PTSD that is detailed below, 
these records are not considered to be necessary for 
adjudication of the issue.  Therefore, VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has asserted that he suffers from PTSD and that 
such a disorder has been caused by his service with the 
Marines while stationed in Vietnam where he claims he 
experienced many horrors (or stressors).  Specifically, he 
asserts that while in Vietnam he witnessed a helicopter crash 
for which he was involved in the recovery operation, 
including carrying dead victims of the crash.  He also 
asserts that while in Vietnam he witnessed the results of 
brutal acts of torture performed on Vietnamese villagers by 
the Viet Cong.  He avers that he now suffers from nightmares, 
flashbacks, depression, and irritability. 

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b).  

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

For the purposes of establishing service connection, a 
stressor is an event experienced by the Veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Relative to PTSD, if the evidence shows that the Veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the Veteran is, in itself, insufficient.  Service 
records must support the assertion that the Veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).  

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the Veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the Veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
Veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service."  Zarycki, supra; 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.304(d), (f) (2008).  

The record reflects the Veteran served on active duty with 
the Marines from September 1961 to January 1966 and was in 
Vietnam from March 1962 to January 1964.  Over his years of 
this service it was not indicated that he fired upon by an 
enemy combatant.  His military occupational specialty (MOS) 
was that of a cook.  His DD Form 214 notes that the Veteran 
was issued a Good Conduct Medal and Armed Forces 
Expeditionary Medal, but that document and/or other official 
records do not show that he was awarded a personal or unit 
valor award, such as a Bronze Star Medal for Valor, a Purple 
Heart Medal, or a Presidential Unit Citation.  

His STRs are negative for complaints of or findings 
indicative of a psychiatric disorder.  Post service private 
and VA records show treatment for depression and PTSD 
beginning in approximately 1999.

The Veteran's record, as summarized above, does not indicate 
that he was in a combat zone nor did he fire his weapon in 
response to an enemy combatant.  In this situation, he was 
not in receipt of any awards and/or decorations that would 
suggest that he participated, i.e., fired a weapon, in actual 
combat with the enemy.  The Veteran's military occupational 
specialty is not one that would normally be involved in 
combat situations and the Veteran has not claimed any 
stressors that are specific to combat with the enemy.  

The most specific incident for which verification has been 
sought is the helicopter crash that the Veteran stated, in 
correspondence and at his hearing before the Board in 
September 2006, occurred in approximately May or June 1962.  
He stated that he took part in the recovery of seven bodies 
of those killed in this accident.  After three attempts at 
verification, it has been discovered that the Veteran's unit, 
Sub unit two, MABS-16, MAG-16, was the only Marine unit that 
reported the occurrence of a helicopter crash between April 
1962 and December 1962.  The report of casualty showed a 
single fatality from the Veteran's unit.  He died of injuries 
sustained in while a passenger in a helicopter that crashed 
in October 1962.  Thus, while there is evidence of a 
helicopter crash, the Veteran the specifics of the incident 
do not match the descriptions provided by the Veteran with 
enough detail for verification to be conceded.  Most 
specifically, the single fatality that has been documented is 
far from the seven that the Veteran remembers.  

Additionally, the Veteran has not provided any documents or 
statements from members of his Marine unit that could verify 
this or any of his other his claimed stressors.  He has not 
provided names of individuals that were involved in the 
incidents that he has described.  The Board further notes 
that the Veteran has not provided enough information with 
respect to those individuals that may have been involved that 
would allow for a review of the appropriate reference 
material with respect to those individuals.  Therefore, none 
of the incidents claimed by him could be verified.  With 
respect to any of the incidents described as "stressful," he 
has been unable to provide names or additional lay statements 
attesting to the fact that such incidents occurred.  Other 
than the helicopter crash, he has never commented on whether 
any verifiable person was with him at the time any of the 
"stressful" events occurred, the date they happened, or other 
information that would help in the confirmation of his story.  
Moreover, the file contains no other independent credible 
evidence, such as statements from fellow soldiers, as to the 
occurrence of the alleged events.  

The Board recognizes that it has a duty to assist the Veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the Veteran concerning his claimed 
stressors.  However, he has not provided such.  To the Board, 
it appears that he has not provided information that is 
essential in obtaining the verifying evidence he alludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

It may be asserted that because an examiner has provided a 
diagnosis of PTSD, this should be enough to prevail on his 
claim.  It is true that he does have a diagnosis of PTSD 
rendered on both VA examinations in 1999 and 2001 as well as 
in VA outpatient treatment records dated from 1999 to August 
2006.  However, the diagnosis of PTSD was apparently made 
following a recitation by the Veteran of his alleged 
stressors, which may or may not have resulted from actions 
while in service.  

Because the PTSD diagnosis has been based on the Veteran's 
own recitation of his alleged service history (stressors), it 
is not found that he meets the criteria for PTSD.  Where the 
VA determines that the Veteran did not engage in combat with 
the enemy, or that he did engage in combat with the enemy but 
the claimed stressor is not related to such combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 
supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to obtain the additional VA treatment records that 
the Veteran, in September 2009, indicated were available.  
The Board further concludes that any attempts to corroborate 
claimed stressors through other government agencies would 
also be fruitless in the absence of more detailed information 
from the Veteran.  

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  In that 
case, however, the appellant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the Veteran has not claimed a 
stressor that is related to combat and there is not 
sufficient independent evidence of the occurrence of the 
claimed in- service stressors.  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the Veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, a 
verifiable stressor to support a diagnosis of PTSD has not 
been shown.  While PTSD has been diagnosed, the Veteran has 
not provided sufficiently detailed information relating to 
his examples of stressors to allow for corroboration, and, a 
diagnosis of PTSD, without verified stressors relating the 
disorder to military service, is insufficient to establish 
entitlement to service connection.  The Board finds therefore 
that there is not sufficient evidence to place the evidence 
in equipoise as to whether the Veteran suffers from PTSD 
related to his military service.  On the basis of these 
findings and following a full review of the record, the Board 
concludes that the record does not show that the Veteran has 
PTSD related to his experiences while in service and service 
connection for PTSD is not warranted.  

Finally, it is noted that the Veteran's service and post-
service treatment records have been obtained and included in 
the claims folder for review.  The STRs do not show 
complaints of or findings indicative of a psychiatric 
disorder.  The post service records do show treatment for 
psychiatric problems, primarily PTSD, but as noted, this is 
not found to be due to his military service or any incident 
therein.  

The Board is left with the contentions made by the Veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the Veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the Veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He 
can say he experiences symptoms of PTSD and he can reiterate 
his claimed experiences, but the Veteran and his 
representative are lay people, and as laypeople, they do not 
have the expertise to opine regarding medical diagnosis or 
etiology.  In the absence of evidence demonstrating that the 
Veteran and his representative have the requisite training to 
proffer medical opinions, the contentions made by either one 
of them are no more than unsubstantiated conjecture and are 
of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In other words, the Veteran may not self-
diagnose a disease or disability, and neither he nor his 
representative may link disabilities or diagnoses.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the Veteran's 
claim is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


